DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 and 12-16 are objected to because of the following informalities:
Claim 1, line 11:  the “n individual U-shaped” must be changed to --an individual U-shaped”. Appropriate correction is required.
	Claims 2-10 are directly or indirectly dependent on claim 1 and therefore objected by the same reason.
Claim 12, line 9:  the “a second node of the” must be changed to –the second node of the--. Appropriate correction is required.
	Claims 13-16 are directly or indirectly dependent on claim 12 and therefore objected by the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0310228 (hereafter Nakajima).
Regarding claim 1, Nakajima, as shown in figures 13-16, discloses a coupled inductor circuit comprising; 
a core (23-24);
a first planar winding (21) comprising a conductive coil (28B, 28C) having an electrical path encircling a first post (23C) of the core; 
a second planar winding (22) configured to magnetically couple with the first planar winding via the core, the second planar winding having a plurality of segments (29A, 29B); 
wherein the plurality of segments includes: a first segment (29A) comprising an individual U-shaped planar conductive trace about the first post (fig. 15A); a second segment (29B) comprising an individual U-shaped planar conductive trace about the first post (fig. 15D); and 
wherein a layout of the first segment is opposite a layout of the second segment.
Regarding claim 17, Nakajima, as shown in figures 13-16, discloses a planar transformer package comprising: 
a metallic core (23-24; inherently comprising metallic material) having a first post (23C); 
a first winding (21) about the first post, 
the first winding (21) having multiple turns (28B-28C) about the first post; 
a second winding (22) about the first post, the second winding configured to provide a single turn (19A/29B) about the first post; 
a multiple layer substrate (26), 
wherein the first post passes through each layer of the multiple layer substrate,
the multiple layer substrate comprising: 
a first plurality of layers (28B, 28C) forming the first winding about the first post; 
a second plurality of layers (29A, 29B) of the multiple layer substrate forming the second winding, each of the layers of the second plurality of layers including a single turn of planar conductive material about the first post (fig. 13, 15, 16); 
wherein a first layer (29A) and a second layer (29B) of the second plurality of layers includes a first layout of the planar conductive material (see fig. 13); and
wherein, within the multiple layer substrate, the first layout of the first layer is complementary to the first layout of the second layer (considering the orientation of U-shaped 19A and 29B).
	Regarding claim 18, Nakajima discloses the planar transformer package of claim 17, inherently can be including multiple inductors (considering smoothing coils 42A, 42B) mounted to a first, major exterior surface of the multiple layer substrate, an individual inductor (42A/42B) coupled to a corresponding planar conductive material of the second plurality of layers (22A/22C via rectifier circuit 31; see fig. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima.
Regarding claim 20, Nakajima discloses the planar transformer package of claim 17, wherein the metallic core includes an additional post (23A, 23B).
Nakajima does not disclose the multiple layer substrate includes: an additional first winding about the additional post; and an additional second winding about the additional post.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the multiple layer substrate includes: an additional first winding about the additional post; and an additional second winding about the additional post, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0120116 (hereafter Lipcsei) in view of Nakajima.
Regarding claim 12, Lipcsei, as shown in figure 2, discloses a method of operating a step-down planar transformer: 
applying a supply voltage (Vin) of alternating polarity to a first winding (202) having multiple turns (206) about a post of a core (210) to induce a current in a second winding (208); 
coupling a first node (N2) of a second winding to ground in response to a first polarity of the alternating polarity via a first switch (S6);
isolating a second node (N1) of the second winding from ground in response to a first polarity of the alternating polarity via a second switch (S5); and
providing an output voltage at a first node of a first inductor (L1 at Vout), the first inductor (L1) coupled directly in series with the second winding at the second node of the first single turn (pars. 22-26; fig. 2).
Lipcsei is silent about the second winding comprises a first single turn.
However, a single turn secondary winding is old and well known in the art.  For example:  Nakajima discloses a secondary winding (22) comprises a single turn (29A/29B).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to the second winding comprises a first single turn as is well known in the art and as evidenced by Nakajima.

Allowable Subject Matter
Claims 2-10, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first segment includes: a first inductor coupled to a first end of the individual U-shaped planar conductive trace of the first segment; and a first switch coupled to a second end of the individual U-shaped planar conductive trace of the first segment.  None of the reference art of record discloses or renders obvious such a combination.
Claims 3-10 are directly or indirectly dependent on claim 2 and therefore allowed by the same reason.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 12, a combination of limitations that coupling a first node of a second single turn of the second winding to ground in response to a first polarity of the alternating polarity via a third switch; isolating a second node of the second single turn from ground in response to the first polarity of the alternating polarity via a fourth switch; and wherein providing the output voltage includes providing an output voltage at a first node of the first inductor and a second inductor, the second inductor coupled directly in series with the second single turn at a second node of the second single turn.  None of the reference art of record discloses or renders obvious such a combination.
Claims 14-16 are directly or indirectly dependent on claim 13 and therefore allowed by the same reason.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 17-18, a combination of limitations that multiple second winding switches mounted to a second, major exterior surface of the multiple layer substrate, the second major exterior surface opposite the first major exterior surface; and wherein an individual second winding switch of the multiple second winding switches is coupled directly to the second winding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847